RATLIFF, Chief Judge.
STATEMENT OF THE CASE
Greenbriar Cooperative, Inc. (“Greenbriar”) appeals the denial of its request for reimbursement of process server fees in its successful action for ejectment against Florence Kelly Riley. We reverse and remand.
ISSUE
The sole issue on appeal is whether the small claims court erred in denying Greenbriar reimbursement of private process server fees permitted by IND. CODE § 33-19-3-6?
FACTS
Greenbriar filed a complaint for ejectment of Riley after she became delinquent on her rental payments. Riley was served with the order to appear by a private process server. The small claims court granted immediate possession of the premises to Greenbriar. The court also granted recovery for back rent, damages, and attorney’s fees but denied reimbursement of the $15 of process server fees.
DISCUSSION AND DECISION
I.C. § 33-19-3-6 provides: “If personal service of process is carried out by a process server other than the sheriff, the party who paid for the private service is entitled to reimbursement of the cost of the private service as a part of any judgment that party may recover.” Such language is clear that Greenbriar, as a successful litigant, was entitled to recover its private *442process server costs. The court erred in denying Greenbriar’s request. We reverse and remand for the court to amend its judgment to award the private process server costs to Greenbriar.
Reversed and remanded.
ROBERTSON and BAKER, JJ., concur.